This is an appeal by the judgment debtor from an order denying motion to vacate order confirming sheriff's sale of real property under foreclosure.
This is a companion case to Berke v. Home Owners' Loan Corporation, No. 30568, this day decided, 192 Okla. 124,134 P.2d 346, and, as plaintiff in error says, the facts from a legal standpoint are identical in the two cases. The law as stated in that case is applied here, and the judgment appealed from is affirmed.
CORN, C. J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, and DAVISON, JJ., concur. ARNOLD, J., absent.